         Case 1:21-cv-01169-TCB Document 35-16 Filed 05/03/21 Page 1 of 2



                                                             Office of the General Counsel


                                                                      Paula J. Frederick
                                                                      General Counsel



                                         February 19, 2021

 Mr. L. Lin Wood
 L. Lin Wood, PC



        RE: Grievance filed by the State Disciplinary Board, File No. 210010

 Dear Mr. Wood:

        I am in receipt of your letter of February 18 and consent to the extensions of time that
 you requested. We will expect your response to the Board’s request for a medical examination
 and your challenges to the participation of Board members on or before March 15, 2021. Your
 response to the Notice of Investigation in the Board-issued grievance (File No. 210010) is due on
 or before March 31.

        We have not received your signed Acknowledgement of Service of the Notice of
 Discipline. I have attached another copy; please sign and return it so that I can forward it to the
 Board member who will handle the investigation.

                                                       Sincerely,

                                                       Paula J. Frederick

                                                       Paula J. Frederick

 pjf




104 Marietta St. NW, Suite 100 · Atlanta, GA 30303-2743 · 404-527-8720 · Fax 404-527-8744 ·
                                         www.gabar.org

                                                                              EXHIBIT "P"
Case 1:21-cv-01169-TCB Document 35-16 Filed 05/03/21 Page 2 of 2
